The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Kirk S. Schumacher's resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.

                                                                               C.J.




                                                  Hardesty


                                                                                J.
                                                  Parraguirre


                                                                                J.
                                                  Dou




                                                  Cherr


                                                                                J.
                                                  Saitta
                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Kirk S. Schumacher
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A